       Case 8:19-cv-01998-JVS-JDE Document 49 Filed 10/28/19 Page 1 of 3 Page ID #:3552
                                                                        r ~L.~~


                  VENABLE LLP                                               ._u   ;,
                  Witt W. Chang(SBN 281721)
              2     wwchang@venable.com
                  2049 Century Park East, Suite 2300
                                                                        ~ h~~ I~ ~iri
              3   Los Angeles, CA 90067
                  Telephone: 310 229-9900                          EY              ,__~m r~._
              4   Facsimile: ~310~ 229-9901
              5   Allyson B. Baker(Pro Hac Vice Applicationforthcoming)
                    abbaker@venable.com
              6   Gerald S. Sachs (Pro Hac Vice Applicationforthcoming)
                    gssachs@venable.com
              7   600 Massachusetts Ave., NW
                  Washington, D.C. 20001
              8   Telephone: (202) 344-4000
                  Facsimile: (202)344-8300
              9
                  Attorneys for Defendants
             10

  0
             11                        UNITED STATES DISTRICT COURT
   m
  N

  ~W ~       12        CENTRAL DISTRICT OF CALIFORNIA -SANTA ANA DIVISION
a ~~
a g0 o
  ~
a Nao
     ~       13   Bureau of Consumer Financial              CASE NO. 8:19-cv-01998-NS(JDEx)
w W               Protection; State of Minnesota, by its
a ~ ~'
pa a
    W    N
       J N   14   Attorney General, Keith Ellison;          Hon. James V. Selna
~ a ~ o

z ~Q"
                  State of- North Carolina, ex rel.         Courtroom lOC
W ~ ~,       15   Joshua H. Stein, Attorney General;
~ Zo
  W               and The People of The State of            DECLARATION OF KAINE WEN
  U
  e          16   California, 1Vlichael N. Feuer, Los       IN SUPPORT OF DEFENDANTS'
                  Angeles City Attorney,                    RESPONSE TO ORDER TO SHOW
             17                                             CAUSE WHY PRELIMINARY
                              Plaintiffs,                   INJUNCTION SHOULD NOT ISSUE
             18
                        v.                                  Date:            November 4, 2019
             19                                             Time:            3:00 p.m.
                  Consumer Advocacy Center Inc., d/b/       Crtrm:           l OC
             20   Premier Student Loan Center; True
                  Count Staffing Inc., d/b/a SL Account     Action Filed:    October 21, 2019
             21   Management; Prime Consulting LLC,         Trial Date:      None set
                  d/b/a Financial Preparation Services;
             22   Albert Kim, a/k/a Albert King; Kaine
                  Wen, a/k/a Wenting Kaine Dai, Wen
             23   Ting Dai, and Kaine Wen Dai; and
                  Tuong Nguyen, a/k/a Tom Nelson,
             24
                              Defendants, and
             25
                  Infinite Management Corp., f/k/a
             26   Infinite Management Solutions Inc.;
                  Hold The Door, Corp.; and TN
             27   Accounting Inc.,
             28               Relief Defendants.


                       DECLARATION ISO RESPONSE TO OSC WI3Y PRELIMINARY INJTJNCTION SHOULD NOT ISSUE
        Case 8:19-cv-01998-JVS-JDE Document 49 Filed 10/28/19 Page 2 of 3 Page ID #:3553




                1                          DECLARATION OF KAINE WEN
                2         I, Kaine Wen, declare as follows:
                3         1.     I am an individual defendant in the instant case. I have personal
               4    knowledge of the facts stated herein, and if called as a witness, I could and would
                5   testify competently thereto.
               6          2.     The ordinary monthly livings expenses for me and my dependents are
                7   approximately $10,097.80, which consist of the following estimated expenses:
                8                a.    Apartment Rent: $3,000.00;
                9                b.    Car Lease: $1,424.42;
               10                c.    Car Lease (for dependent mother): $578.35;

    0
    0          11                d.    Auto Insurance: $500.00;
    N
    W          12                e.    Utilities: $500.00;
    ~ r
~I j o
p,~ N o

a
    ~~         13                £     Student Loan Payment: $296.07;
w ~<o
  W"~
.aY~'~
  ~ W N
    Q J N      14                g.    Health Insurance: $398.96;
a   d ~ O
          t7
.~ Q
~
w ~ ~,         15                h.    Healthcare Costs (Naturopathic Medical Doctor("NMD")):
~Z  o
  W J
    U
    e
               1V                      W ~oo.00~
    0
    N


               17                i.    Healthcare Costs(NMD —prescribed supplements): $400.00;
               18               j.     Healthcare Costs(NMD —prescribed intravenous therapy
               19                      treatments): $1,000.00;
               20                k.    Groceries and household supplies: $800.00;
               21                1.    Dining: $1,000.00.
               22         3.     This information will also be conveyed in my Individual Financial
               23   Statement, as required by Section VIII of the Temporary Restraining Order issued
               24   on October 21, 2019.
               25         I declare under penalty of perjury under the laws of the United States of
               26   America that the foregoing is true and correct.
               27



                                                               1
                         DECLARATION ISO RESPONSE TO OSC WHY PRELIMINARY INNNCTION SHOULD NOT ISSUE
        Case 8:19-cv-01998-JVS-JDE Document 49 Filed 10/28/19 Page 3 of 3 Page ID #:3554




                    1

                    2    Executed on October 27, 2019, at       i~r~~e   ,California.
                    3

                    4                       4~~
                    5                                 Kaine Wen
                    6

                    7

                    8

                    9

                10

    0           11
    0
    N               ~1

    W A
^ ~ F           1L
I~ ~ O
a   N   O

a ;Qo           13
w w"~
'
' N
~
  ~ W
' Q J
            N
            N   14
d d ~       O
  }Z        m

W ?N            15
~ zo
  w
    "
    a           16
    0
    N


                1   /




                1   V




                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

                                                            2
                         DECLEIRATION ISO RESPONSE TO OSC WHY PRELIMINARY INNNCTION SHOULD NOT ISSUE
